Citation Nr: 1409367	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.



REPRESENTATION

Appellant represented by:	ABS Legal Advocates, P.A.



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in relevant part, denied claims for service connection for depression and anxiety and service connection for PTSD.

The Veteran appealed the July 2008 decision and in January 2012, the Board denied the Veteran's claim for service connection for depression and anxiety, and remanded his claim for service connection for PTSD to request personnel records and to afford the Veteran a VA examination.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed the Board's denial of service connection for depression and anxiety to the United States Court of Appeals for Veterans Claims (Court).  In his appeal, the Veteran argued that the Board failed to provide adequate reasons and bases to explain why his claim for service connection for depression and anxiety was not remanded as inextricably intertwined with his claim for compensation for PTSD and why he was not afforded a VA examination in connection with his depression and anxiety claim.  The Secretary argued that the claims were separate and distinct because they are based on different diagnoses and VA was not required to provide the Veteran with a VA examination because the only evidence linking his depression and anxiety to service were his own allegations.    In June 2013, the Court issued a Memorandum Decision vacating and remanding the January 2012 decision to the Board for readjudication and "to discuss in the first instance whether [the Veteran's] claims are separate or constitute a single claim."  See June 2013 Memorandum Decision, pg. 6.

As explained more fully below, the Board finds that the Veteran is seeking compensation benefits for two distinct disabilities and not simply for one psychiatric disorder.  The requirements to substantiate a claim for service connection for PTSD are different than those necessary to satisfy a claim for service connection for a psychiatric disorder other than PTSD.  Thus, the analysis as to entitlement will differ and a claim for one is not the same as a claim for the other.  In light of this, the Board has recharacterized the issues on the title page.


FINDINGS OF FACT

1.  The Veteran seeks service connection for two different disabilities and therefore, there are two separate claims for compensation benefits properly before the Board.

2.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.

3.  The Veteran's claimed in-service stressors are events that occurred during the time he was deployed to Korea; however, he did not witness or experience a traumatic event during service.

4.  The Veteran has a current diagnosis of Depressive Disorder NOS.

5.  The Veteran did not seek treatment for depression or anxiety until over 30 years following separation from service.

6.  The Veteran has been afforded a VA examination which provides an adequate medical opinion as to the etiology of the Veteran's depression and anxiety.

7.  An acquired psychiatric disorder other than PTSD was not present during active service or within one year of service, and is not otherwise caused by or related to service.





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  An acquired psychiatric disorder other than PTSD was not incurred in active service, nor can it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in an August 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  The letter also provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, military personnel records, VA treatment records, and private treatment records, where available.  Although the claims file indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA), there is no indication that a psychiatric disorder was the basis for any SSA claim.

Prior to the Board's January 2012 decision, the Veteran was not afforded a VA examination.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  In January 2012, the Board concluded an examination addressing the etiology of the Veteran's depression and anxiety was not warranted because the Veteran's service treatment records were silent for complaints of or treatment for any psychiatric symptoms and the Veteran himself indicated his symptoms had their onset over 30 years after separation from service.  In addition, the only evidence of a 'nexus' between his present symptoms and service was the Veteran's own statements regarding feeling nervous while on patrol in Korea and now thinking back to events that happened simultaneous with his presence in that country.  The Board concluded that the evidence of record did not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination would not be prejudicial.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

Regardless of whether the Board was incorrect in its decision that the Veteran was not entitled to an examination as to the etiology of his depression and anxiety claim, any such error was cured by the VA examination obtained in connection with his PTSD claim following the Board's January 2012 remand.  The VA psychologist who conducted the January 2013 examination had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and provided an opinion regarding whether the Veteran has PTSD related to an alleged in-service stressor in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  She found that he did not.  Thereafter, the examiner specifically addressed the etiology of the Veteran's diagnosed disorder, specifically Depressive Disorder NOS. The opinion offered by the examiner cited to specific evidence of record and provided an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file with which to properly readjudicate the Veteran's claim as directed by the Court in its Memorandum Decision.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection Generally

In the Appellant's Brief submitted to the Court, the Veteran argued that "depression and PTSD are part of the same claim, a claim for service-connected benefits for an acquired psychiatric disorder."  Appellant's Brief, pg. 7.  He also posited that allegations that depression and anxiety and PTSD were related to service were different theories for establishing service connection for a psychiatric disability.  Id. at 8.  The Board reiterates that PTSD is distinct from mental disabilities other than PTSD despite the fact that the underlying symptoms overlap.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (noting that "distinguishing claims based on distinct medical diagnoses is more accurate and reliable than distinguishing claims according to subjective descriptions of the Veteran's symptoms").
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran sought compensation for PTSD.  The record also contained diagnoses of anxiety disorder NOS and schizoid personality disorder.  The Court determined that all the conditions could be categorized as psychiatric disorders and that the veteran's claim should not be limited only to service connection for PTSD.  Pursuant to Clemons, a claim for one psychiatric disability could encompass a claim for other psychiatric disabilities depending on the nature of the claim and the symptoms described.  However, Clemons does not mandate that psychiatric disabilities be adjudicated together.

The Board acknowledges that the issue is complicated by the fact that the symptoms discussed by the Veteran to support his claim for both disabilities are the same and he alleges that all his psychiatric concerns are related to service.  Nonetheless, the Board finds that the Veteran seeks separate benefits for distinct conditions and that to conclude otherwise would be limiting the Veteran's pursuit of compensation for all diagnosed disabilities that are proven to be service-connected.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of an event witnessed or of the incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The elements required to satisfy a claim for service connection for PTSD differ from those necessary to satisfy a claim for service connection for a psychiatric disorder other than PTSD.  To prove entitlement to benefits for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, as here, VA determines that the veteran did not engage in combat with the enemy or was not a POW, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or one contracted by VA confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).

III.  Factual Background

The Veteran alleges that his psychiatric symptoms, which he admits began over 30 years after separation from service, are related to serving in Korea while on active duty.

The Veteran makes no allegation that a psychiatric condition began during service and his STRs are silent for findings of depression, anxiety or any other psychiatric concerns or treatment.  His January 1966 pre-induction examination and his March 1968 separation examination both reveal a normal psychiatric assessment.  

Following service, in June 2004, the Veteran initially sought treatment for symptoms of depression and anxiety.  The examiner reported that the Veteran had been experiencing severe symptoms of depression for about two months.  The Veteran reported a lack of energy, increased sleepiness, a loss of interest in things and "very little joy in life."  A September 2004 VA psychiatric addendum indicated the Veteran experienced anxiety, which began at the same time as his worsening depression.  In an August 2005 VA treatment note, the Veteran acknowledged he was "hit with depression one day about a year ago."  The examiner noted:

He reports that he doesn't have a thing to be depressed over - although he has had tragedies in his life - his brother was murdered six years ago and then his brother in law died about two years ago - both of them were VN veterans.  Father in law died over a year ago.  He thought he was coping with these events at the time - it seems like they all hit him at once.

A November 2005 treatment record included a diagnosis of major depression with significant anxiety.  The examiner noted the Veteran's wife felt the loss of many family members in the last five or six years had "a lot to do with" the Veteran's depression.  In March 2006, the Veteran reported he "dreamed that he was in a situation with his brother and in the dream he had to shoot someone."  He told the examiner he had served in Korea.  When asked if there was something that bothers him from that time, he stated "no not one particular thing."  In March 2007, in a VA treatment note, the Veteran stated: "I don't know why I'm so depressed, I have a good family and no real problems to speak of."  In a January 2008 treatment record, following filing his claim for disability benefits, the Veteran reported having "violent dreams" which were "war related."  

In a February 2008 statement in support of claim, the Veteran alleged that in the last 5 years he began to be bothered by things that happened while he was in Korea.  He stated he had a lot of vivid and violent dreams and would wake up nervous and scared.  He listed a number of incidents in which other service members and Koreans were killed, although he did not allege he was personally present during the events.   In his April 2009 Form 9, the Veteran conceded that he did not see anyone killed while he was in Korea, but stated that "a lot of those incidents were all around where we were".  He indicated his current thoughts involved his realization that he, himself, could have been involved in those incidents and been wounded or killed while in service.  

In connection with his PTSD claim, attempts were made by the U.S. Armed Services Center for Unit Record Research (USACURR) to verify the Veteran's claimed stressors and a report was compiled that set forth information as to where the Veteran was while he was in Korea and where the events he alleged took place occurred.  It was found that he had related events which were verified, but there was "no evidence to suggest his involvement in any of the incidents." It was concluded there was insufficient evidence of record to corroborate the alleged stressors because the Veteran was not personally involved in any of the verified events.  VA made a formal finding on the lack of sufficient information to verify that the Veteran had experienced an in-service stressor.

In January 2012, the Board remanded the Veteran's PTSD claim because of the Veteran's specific allegations that he was plagued by PTSD-related symptoms such as dreams and nightmares of specific events experienced in service.  He also alleged problems with his temper, difficulty being around people and sleep disturbances.  The Board determined that although the Veteran did not have a current diagnosis of PTSD, he had provided evidence of symptoms that might support a diagnosis and also evidence of events in service that could be related to a fear of hostile military or terrorist activity.  If a VA psychiatrist were to diagnose PTSD and to confirm that his symptoms were related to a stressor involving fear of hostile military or terrorist activity, the examination report could support entitlement to service connection for PTSD.

At the January 2013 VA examination, the VA psychologist reviewed the claims file and interviewed the Veteran about his pre-military, military and post-military experiences and his current psychiatric symptoms.  The Veteran stated he was a squad leader in Korea and that there "was a lot of aggression at the time."  He reported that while in Korea, three service members were killed in a foxhole along with some Korean soldiers.  He heard what happened, although he was in a different company.  He described pictures of some similar events from the Stars and Stripes magazine.  As to PTSD stressors, the examiner stated: "He spoke of specific things that took place that were concerning "kind of kept you on your toes at all times", but did not endorse a trauma response specific to any of these experiences."  The examiner concluded that the Veteran did not experience a stressor adequate to support the diagnosis of PTSD and the described stressors were not related to the Veteran's fear of hostile military or terrorist activity because of the absence of a psycho-physiological trauma fear response.

The examiner reviewed the Veteran's medical records and inquired about the onset and duration of the Veteran's current symptoms.  Many of those symptoms, including irritability, trouble concentrating, decreased interest in activities, were not described as being related to military service.    The Veteran had met with a social worker prior to the examination and the social worker indicated the Veteran's depression started 5 to 10 years ago "for unknown reason".  His report reflected that the Veteran "gave no history of trauma while in Korea but served while many from other companies getting killed around him.  Never feared for his life."  The Veteran told the social worker that "he never understood depression and has nothing to be depressed about yet it has occurred and he does not understand it."  Current psychosocial and environmental problems were noted to be the deterioration of his physical health and his wife's diagnosis of breast cancer. The murder of the Veteran's brother prior to his initial depression diagnosis was also mentioned.

Following review of the medical evidence and an interview of the Veteran, the examiner concluded the Veteran did not have PTSD and diagnosed Depressive Disorder NOS.  She determined his psychiatric condition was less likely than not related to his experience in the military and provided the following rationale:

While the veteran likely had some stressful experiences while serving in Korea during the Vietnam War era, he denied any trauma response to these events and therefore does not meet Criteria A for PTSD.  In addition, the veteran's STR's are absent of any mental health complaints at entry or separation from the military.  The veteran does have some mental health treatment for depressive and anxiety symptoms at the VA, and the records do cite bad dreams or nightmares, however at the present time the veteran denied any persistence to these nightmares and that the nightmares are often not of a military content.  He also noted that he often does not recall what he dreams about but recognizes he may have some movement in his sleep (which could also be accounted for by his sleep apnea). 

As to his Depressive Disorder NOS, the examiner stated:

He does endorse and continues to be treated for depressive symptoms, mild, controlled with medication but by the veteran's own self-report there is not a clearly identified etiology of these symptoms and a nexus to the military stressors he did report is weak.  Therefore, the veteran's Depressive Disorder NOS is less likely than not (LESS THAN 50% probability) incurred in or the result of his reported military stressors and more likely due to situational life stress that has occurred in the many years post-military.

The Board acknowledges that the examiner's opinion as to the etiology of the Veteran's Depressive Disorder NOS is somewhat speculative.  However, the Board may rely on a speculative opinion, provided that "the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).   Here, the evidence of record does not indicate any precise etiology for the Veteran's symptomatology and the amount of time that elapsed between service and any initial symptoms is significant.  When considering the lay and medical evidence of record, along with the examiner's opinion, the Board finds there is sufficient evidence to make a fully informed decision on the claim.
IV.  Service connection for PTSD

The competent medical evidence of record indicates that the Veteran does not have a diagnosis of PTSD.  Therefore, the criteria for entitlement to benefits have not been met.  Furthermore, the Veteran's service personnel records do not contain evidence that he was awarded decorations indicative of exposure to combat-related stressors and the Veteran made no allegation that he served in combat.  Therefore, the veteran's lay statements by themselves, are insufficient to establish the occurrence of an alleged stressor.   Based on this, even if the Veteran did have a diagnosis of PTSD, the evidence of record would not support entitlement to service connection.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

V.  Service connection for an acquired psychiatric disorder other than PTSD

The Veteran's STRs are unremarkable for complaints, diagnosis, or treatment of any mental health problems or psychiatric disorders.  No treatment for psychological issues was sought prior to June 2004, over 30 years after separation from service.

The medical evidence of record indicates the Veteran is unsure what triggered his symptoms of depression and anxiety and that his first mention of a possible relationship to service was not made until after filing a service connection claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that there is a strong motive to tell the truth in order to receive proper medical treatment and, thus, statements occurring in the course of such treatment may be afforded greater probative value than subsequent assertions rendered solely in the interest of seeking VA benefits).

While the Veteran may believe that his psychological disorders are etiologically related to service, the medical evidence of record is more probative.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, unlike varicose veins, an acquired psychiatric disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  Given this, the Board concludes that, although the Veteran is competent to report symptoms he experiences, statements regarding a link between a psychological disability and service do not constitute competent evidence.

Following review of the evidence of record, the Board concludes that an acquired psychiatric disability other than PTSD was not caused by and is not the result of the Veteran's active service and cannot be presumed to be so.  The Veteran does not allege treatment in service or continuous symptomatology since service and symptoms of depression and anxiety were not noted until more than 30 years after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a psychiatric disability weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder other than PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


